TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00680-CV


Ray Himel, Individually; RNL, Inc.; and Gulf Coast Boats, Inc., Appellants


v.


Ronnie Bertagna and Dorothy Bertagna, Appellees




FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 05-0869, HONORABLE WILLIAM HENRY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	The parties have filed a joint motion asking this Court to abate the appeal while they
are engaging in settlement negotiations.  We grant the motion and abate the appeal until November
7, 2007.  If the settlement has been finalized by that date, the parties are instructed to file a motion
to reinstate and dismiss the appeal in accordance with their settlement agreement.  If the parties have
not finalized their settlement by that date, they are instructed to file a report informing this Court
about the status of the appeal and requesting an extension of the abatement.





					__________________________________________
					W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed:   September 7, 2007